Exhibit 10.4

FIRST AMENDMENT AGREEMENT

FIRST AMENDMENT AGREEMENT, dated as of February 26, 2009 (this “Agreement”), is
entered into by and among MCG CAPITAL CORPORATION, a Delaware corporation (the
“Company”), and the holders of the Notes party hereto relating to the Note
Purchase Agreement, dated as of October 3, 2007 (the “Note Purchase Agreement”),
between the Company and each of the purchasers listed therein pursuant to which
the Company issued $25,000,000 aggregate principal amount of its 6.71% Series
2007-A Senior Notes due October 3, 2012 (the “Notes”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Note Purchase Agreement.

W I T N E S S E T H :

WHEREAS, the Company has entered into the Note Purchase Agreement with the
Purchasers, pursuant to which the Company issued and sold the Notes; and

WHEREAS, the parties hereto mutually desire to amend the terms of the Note
Purchase Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Amendments to Note Purchase Agreement. The Company and the undersigned
holders of the Notes hereby agree that as of the Effective Date (as defined in
Section 2 below), without any further action, the Note Purchase Agreement shall
be amended as follows:

1.1. Section 7.1. Section 7.1 of the Note Purchase Agreement is amended by
adding the following new paragraph (i):

(i) Supplemental Financial Reporting – at all times after the Effective Date,
except as otherwise required by Section 8.7(a), (a) within 10 Business Days
after the end of each fiscal month of the Company, written notice of any
Monetization Event of the Company or any Subsidiary (other than a Non-Recourse
Financing Subsidiary) during the previous fiscal month, together with a forecast
of the Monetization Events expected to occur in the then-current fiscal month
and (b) at least 15 days prior written notice of the Company’s intent to notify
the 2006-1 CLO Trustee under the 2006-1 CLO Indenture of the termination of the
Reinvestment Period (as defined in the 2006-1 CLO Indenture) pursuant to
subsection (c) of the definition thereof.

1.2. Section 8.7. The Note Purchase Agreement shall be amended by adding the
following new Section 8.7 as follows:

Section 8.7 Monetization Repurchase Events.

The occurrence of Monetization Events shall require the Company to make
Monetization Payment Offers as set forth in this Section 8.7.



--------------------------------------------------------------------------------

(a) Notice of Monetization Event. At least five Business Days before each
Monetization Payment Offer Date, the Company shall give written notice setting
forth each Monetization Event which has occurred since the previous Monetization
Payment Notice Date to each holder of Notes. Such notice shall contain and
constitute a Monetization Payment Offer as further described in subparagraph
(b) of this Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.

(b) Offer to Purchase Notes. Each Monetization Payment Offer shall be an offer
to purchase, in accordance with and subject to this Section 8.7 (and without
duplication of any Monetization Payment Offer under and as defined in
Section 8.7 of the Series 2005-A Notes), an aggregate principal amount of the
Notes at the Monetization Payment Offer Price in an amount equal to the Series
2007-A Monetization Payment Offer Amount.

(c) Acceptance; Notice of Acceptance. A holder of Notes may accept or decline a
Monetization Payment Offer made pursuant to this Section 8.7 by causing a notice
of such acceptance or rejection to be delivered to the Company at least 3
Business Days prior to the Monetization Payment Offer Date. A failure by a
holder of Notes to respond to any Monetization Payment Offer made pursuant to
this Section 8.7 shall be deemed to constitute an acceptance of such
Monetization Payment Offer by such holder.

(d) Repurchase. On each Monetization Payment Offer Date, in addition to the
Monetization Payment Offer Price, the Company shall also pay accrued interest on
the Notes purchased in connection with the relevant Monetization Payment Offer
through and including the Monetization Payment Offer Date. For the avoidance of
doubt, on any relevant Monetization Payment Offer Date, the sum of the Series
2005-A Monetization Payment Offer Amount and the Series 2007-A Monetization
Payment Offer Amount shall equal the Available Monetization Proceeds. The Notes
to be repurchased pursuant to this Section 8.7 shall be purchased without any
Make-Whole Amount. The purchase shall be made on the Monetization Payment Offer
Date.

(e) Officer’s Certificate. Each Monetization Payment Offer pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying: (i) the
Monetization Payment Offer Date; (ii) that such Monetization Payment Offer is
made pursuant to this Section 8.7; (iii) the Available Monetization Proceeds for
which such Monetization Payment Offer was made; and (iv) that the conditions of
this Section 8.7 have been fulfilled.

(f) Allocation of Available Monetization Proceeds. If a Monetization Payment
Offer pursuant to this Section 8.7 has been accepted by only one holder of the
Notes, all of the Series 2007-A Monetization Payment Offer Amount will be
applied on the Monetization Payment Offer Date to the payment of the principal
of the Notes of such holder, and if more than one holder has accepted such
offer, all of the Series 2007-A Monetization Payment Offer Amount will be
applied on the Monetization Payment Offer Date to the principal of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts of such holders.

 

2



--------------------------------------------------------------------------------

1.3. Section 10.1. Section 10.1 of the Note Purchase Agreement shall be amended
by deleting it in its entirety and replacing it with the following:

Section 10.1 Minimum Consolidated Stockholders’ Equity. The Company will not, on
the last day of any fiscal quarter commencing as of December 31, 2008, permit
Consolidated Stockholders’ Equity to be less than $500,000,000.

1.4. Section 10.2(b). Section 10.2(b) of the Note Purchase Agreement shall be
amended by deleting it in its entirety and replacing it with the following:

(b) The Company will not, on the last day of any fiscal quarter commencing as of
December 31, 2008, permit the Asset Coverage Ratio to be less than the lesser of
(i) the ratio required by the Investment Company Act as of such date or (ii) 1.8
to 1.0.

1.5. Section 10.5.

(a) Section 10.5(d) of the Note Purchase Agreement shall be amended by adding
the following at the end thereof:

Notwithstanding anything to the contrary in the foregoing subsection (c) and
this subsection (d), the Company may, and may permit any Subsidiary to, sell,
transfer or otherwise dispose of any assets (including, without limitation, any
stock or similar equity interests of any Subsidiary) pursuant to
Section 10.5(c)(5) in excess of a Substantial Part of the assets of the Company
and its Subsidiaries if such sale, transfer or other disposition is deemed to be
a Monetization Event and the allocable portion of the Available Monetization
Proceeds are offered to repurchase the Notes and the Series 2005-A Notes (if
outstanding) pursuant to Section 8.7.

(b) Section 10.5 of the Note Purchase Agreement shall be amended by adding the
following new subsection (e) as follows:

(e) After the commencement of the Amortization Period under and as defined in
the CLFT Sale and Servicing Agreement or the acceleration of maturity as a
result of the occurrence and continuance of an Event of Default under and as
defined in the 2006-1 CLO Indenture, the Company will not, and will not permit
any Subsidiary to, sell, transfer or otherwise dispose of any assets to either
CLFT or 2006-1 CLO, respectively; provided, however that the Company may and may
permit their Subsidiaries to engage in transactions in order to facilitate
substitutions of collateral in compliance with the documents governing such
facilities and otherwise in the ordinary course of business of the Company or
such Subsidiary (such transaction being referred to herein as a “Permitted
Substitution”) so long as the total amount of Permitted Substitutions with
respect to either CLFT or 2006-1 CLO, respectively, does not, in any 12 month
period, exceed (i) $15,000,000 at any time prior to the date that the Company
has offered at least $35,000,000 in Monetization Payment Offers (collectively to
the holders of the Notes and the Series 2005-A Notes) and (ii) $30,000,000 at
any time following the date that the Company has offered at least $35,000,000 in
Monetization Payment Offers (collectively to the holders of the Notes and the
Series 2005-A Notes).

 

3



--------------------------------------------------------------------------------

1.6. Addition of Covenants. The Note Purchase Agreement shall be amended by
adding the following new Sections 10.9 and 10.10 as follows:

Section 10.9 Restricted Payments.

(a) At any time after the Effective Date, the Company will not make any payment
for the purchase, redemption or other acquisition of, any shares of any capital
stock or other equity interests of the Company and will not voluntarily prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, the 2006-1 CLO Notes; provided, however that, except as
otherwise provided in subsection (b) below (i) for every incremental $5,000,000
that is offered by the Company collectively to the holders of the Notes and the
Series 2005-A Notes pursuant to one or more Monetization Payment Offers, the
Company may subsequent to the relevant Monetization Payment Offer Date, apply an
amount of up to $2,500,000 to prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof, 2006-1 CLO Notes (the “Debt
Redemption Basket”) and (ii) if the Company has offered at least $35,000,000
collectively to the holders of the Notes and the Series 2005-A Notes pursuant to
one or more Monetization Payment Offers, then for every incremental $5,000,000
that is offered by the Company thereafter collectively to the holders of the
Notes and the Series 2005-A Notes pursuant to one or more Monetization Payment
Offers, the Company may subsequent to the relevant Monetization Payment Offer
Date apply an amount of up to $1,000,000 to purchase, redeem or otherwise
acquire shares of its capital stock or other equity interests thereof (the
“Equity Redemption Basket”) so long as there is a dollar-for-dollar reduction of
the Debt Redemption Basket for each dollar paid under the Equity Redemption
Basket.

(b) If at any time a Subsidiary Non-Recourse Debt Event of Default has occurred
and is continuing, then the Equity Redemption Basket shall be immediately
reduced to zero.

Section 10.10 Amendment of Debt. The Company will not, and will not permit any
Subsidiary to, amend, modify or change in any manner any term or condition of
the Existing Revolving Credit Facility or any Subsidiary Non-Recourse Debt
(a) within 30 days after the Effective Date unless (i) such amendment or
modification is in all material respects substantively as set forth on Exhibit
10.10 to the First Amendment and limited in all material respects to the terms
set forth therein; (ii) is in form and substance reasonably acceptable to the
Required Holders, or (iii) the sole purpose of the amendment is to correct any
clerical errors, or (b) if such amendment or modification requires the transfer
of investment assets by the Company or any of the Subsidiaries to a Non-Recourse
Financing Subsidiary that is outside of the ordinary course of business (other
than the transfer of those investment assets identified on Schedule 10.10
hereto), then in each case such amendment shall require the prior written
consent of the Required Holders.

 

4



--------------------------------------------------------------------------------

1.7. Sections 11(f), (g), (h) and (i). Sections 11(f), (g), (h) and (i) of the
Note Purchase Agreement shall be amended by deleting them in their entirety and
replacing them with the following:

(f)(1) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Debt (other than Subsidiary Non-Recourse Debt) that is
outstanding in an aggregate principal amount of at least $15,000,000 beyond any
period of grace provided with respect thereto, (2) the Company or any Subsidiary
is in default in the performance of or compliance with any term (including any
payment term) of any evidence of any Debt (other than Subsidiary Non-Recourse
Debt) in an aggregate outstanding principal amount of at least $15,000,000 or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared (or one or more Persons are entitled to declare
such Debt to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (i) the
Company or any Subsidiary is obligated to purchase or repay Debt (other than
Subsidiary Non-Recourse Debt) before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $15,000,000, or (ii) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Debt (other
than Subsidiary Non-Recourse Debt); or

(g) the Company or any Material Subsidiary (other than a Non-Recourse Financing
Subsidiary) (1) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (2) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) makes an assignment for the benefit of its
creditors, (4) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated or (6) takes corporate action for the purpose of any of the
foregoing; or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Material Subsidiaries
(other than a Non-Recourse Financing Subsidiary), a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Material Subsidiaries (other than a
Non-Recourse Financing Subsidiary), or any such petition shall be filed against
the Company or any of its Material Subsidiaries (other than a Non-Recourse
Financing Subsidiary) and such petition shall not be dismissed within 60 days;
or

 

5



--------------------------------------------------------------------------------

(i) a final judgment or judgments for the payment of money aggregating in excess
of $15,000,000 are rendered against one or more of the Company and its
Subsidiaries (other than a Non-Recourse Financing Subsidiary) and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or

1.8. Increase in Interest Rate. The applicable Interest Rate on the Notes shall
be amended in accordance with the following:

(a) The rate of interest applicable to the Notes shall be permanently increased
above that rate specified in the Notes by 225 basis points per annum from and
after the Effective Date.

(b) All of the outstanding Notes, and the forms of Notes attached hereto as
exhibits, shall be deemed to have been amended as of the Effective Date, without
further action by any party, to include the following sentence at the end of the
first paragraph thereof: “The interest rates applicable to this Note have been
permanently increased.”

(c) If requested by any holder of a Note after the Effective Date, the Company
agrees to provide such holder as promptly as practicable an amended and restated
Note in exchange for the Note then held by such holder that reflects the
modifications to the rate of interest applicable on the Notes as contemplated
herein and a new Private Placement number associated with such Notes.

1.9. Schedule B New Defined Terms. Schedule B to the Note Purchase Agreement
shall be amended by adding the following definitions thereto, each in its
appropriate alphabetical position:

“2006-1 CLO” means MCG Commercial Loan Trust 2006-1, a Delaware statutory trust
that is indirectly wholly-owned by the Company.

“2006-1 CLO Indenture” means the Indenture dated as of April 18, 2006 by and
between 2006-1 CLO, as the issuer, and the 2006-1 CLO Trustee.

“2006-1 CLO Notes” means the “Notes” (as defined in the 2006-1 CLO Indenture).

“2006-1 CLO Trustee” means Wells Fargo Bank, National Association, in its
capacity as trustee under the 2006-1 CLO Indenture.

“Available Monetization Proceeds” shall mean, with respect to any Monetization
Event, the greater of (a) (i) 40% of Net Proceeds or (ii) if, at any time after
the earlier of (A) May 31, 2009 and (B) the amount outstanding under the
Existing Revolving Credit Facility has been reduced to zero, a Subsidiary
Non-Recourse Debt Event of Default has occurred and is continuing, 60% of Net
Proceeds or (b) the amount of Net Proceeds applicable to the Notes and the
Series 2005-A Notes, collectively, on a pro rata basis with the lenders under
the Existing Revolving Credit Facility (if and to the extent that such Existing
Revolving Credit Facility then provides for mandatory monetization repurchases
with respect to the Monetization Events).

 

6



--------------------------------------------------------------------------------

“CLFT” means MCG Commercial Loan Funding Trust, a Delaware statutory trust that
is indirectly wholly-owned by the Company.

“CLFT Sale and Servicing Agreement” means that certain Sale and Servicing
Agreement dated as of November 10, 2004 (as amended and as may be further
amended from time to time), by and among the Company, as the originator and
servicer, the CLFT, as the seller, Three Pillars Funding LLC, as a purchaser,
SunTrust Capital Markets, Inc. (now, SunTrust Robinson Humphrey, Inc.), as the
administrative agent and the purchaser agent for Three Pillars Funding LLC, and
Wells Fargo Bank, National Association, as the backup servicer and the trustee.

“Default Rate” shall mean (a) with respect to the Series 2007-A Notes, that rate
of interest that is the greater of (a) 10.96% or (b) 2.00% over the rate of
interest publicly announced by Citibank, N.A., in New York, New York as its
“base” or “prime” rate and (b) with respect to the Notes of any Series or
tranche of Additional Notes, as set forth in the Supplement pursuant to which
such Series or tranche of Additional Notes was issued.

“Effective Date” means “Effective Date” as defined in Section 2 of the First
Amendment.

“Existing Revolving Credit Facility” means the unsecured credit facility of the
Company established by the Revolving Credit Agreement dated as of May 30, 2008
among the Company, the lenders party thereto, SunTrust Bank, as administrative
agent, issuing bank and swingline lender and SunTrust Robinson Humphrey, Inc.,
as lead arranger and sole bookrunner, and each of the other “Loan Documents” (as
defined therein), as such agreements and documents may be amended from time to
time as permitted herein.

“First Amendment” means the First Amendment Agreement dated as of February 26,
2009 among the Company and holders of the Notes constituting the Required
Holders.

“Monetization Event” means any transaction or event that results in Net
Proceeds.

“Monetization Payment Notice Date” shall mean the date on which the Company
provides a written notice pursuant to Section 8.7(a).

“Monetization Payment Offer” shall mean an offer by the Company to purchase the
Notes in connection with the occurrence of a Monetization Event as described in
Section 8.7.

“Monetization Payment Offer Date” shall mean any of the following: (a) the date
that is 10 Business Days following any date on which the total amount of the
accumulated Available Monetization Proceeds is equal to or greater than
$5,000,000 (or, a lower threshold amount, at the election of the Company) since
the most recent Monetization Payment Offer, (b) July 30 of each year and
(c) January 31 of each year.

 

7



--------------------------------------------------------------------------------

“Monetization Payment Offer Price” shall mean a price equal to 102% of the
principal amount of Notes to be repurchased in accordance with Section 8.7.

“Net Proceeds” shall mean the sum of net Cash actually received by the Company
or a Subsidiary (other than a Non-Recourse Financing Subsidiary) and available
to be retained by the Company or such Subsidiary as a result of any of the
following: (a) the repayment (including any regularly scheduled payments
thereof) or prepayment of principal on account of any unencumbered Portfolio
Investment owned by the Company or its Subsidiaries (excluding the Non-Recourse
Financing Subsidiaries) (other than, with respect to a revolving credit
facility, prepayments that are not accompanied by, or that do not otherwise
result in, a reduction or termination of the commitments of the lenders
thereunder), (b) any sale, transfer or other disposition of any unencumbered
Portfolio Investment or partially encumbered Portfolio Investment (to the extent
of the Company’s unencumbered interest therein) (whether or not such Portfolio
Investment constitutes an Eligible Debt Investment hereunder) owned by the
Company or its Subsidiaries (excluding the Non-Recourse Financing Subsidiaries),
but excluding sales to a Non-Recourse Financing Subsidiary in the ordinary
course and sales that are otherwise permitted under this Agreement, (c) any
sale, transfer or other disposition of any Subsidiary of the Borrower
(including, without limitation, each Non-Recourse Financing Subsidiary) other
than a transfer to the Company or another Subsidiary, or (d) the release of Cash
to the Company or any Subsidiary (other than a Non-Recourse Financing
Subsidiary) from any escrow or contingency arrangement in relation to any of the
foregoing transactions consummated after the Effective Date, after deducting
therefrom (without duplication) in connection with any transaction described in
clauses (a) through (d) of this definition, (1) all costs and expenses incurred
by the Company or such Subsidiary in connection with any such transaction,
(2) to the extent received by the Company or any Subsidiary, the portion of such
Cash payable by the Company or such Subsidiary to third parties having a
co-lender or participation interest in the related Portfolio Investment, (3) to
the extent received by the Company or any Subsidiary, the portion of such Cash
that is required to be held in escrow pursuant to the documentation giving rise
to such transaction, and (4) to the extent received by the Company or any
Subsidiary, the portion of such Cash that is required to be rolled over or
reinvested in a related Portfolio Investment, in each case by the documentation
giving rise to such transaction.

“Non-Recourse Financing Subsidiary” means the 2006-1 CLO, the CLFT, Solutions
Capital and any other direct or indirect financing subsidiary of the Company
that has issued Subsidiary Non-Recourse Debt.

“Series 2005-A Notes” means the $50,000,000 6.73% Senior Notes, Series 2005-A
due October 11, 2010 issued by the Company pursuant to the Note Purchase
Agreement dated as of October 11, 2005 between the Company and the purchasers
party thereto, as amended.

“Series 2005-A Monetization Payment Offer Amount” means an amount equal to the
product of (i) the Available Monetization Proceeds on the Monetization Payment
Notice Date specified in such offer and (ii) a fraction, the numerator of which
is the outstanding principal amount of the Series 2005-A Notes on the
Monetization Payment Offer Date and the denominator of which is the sum of the
outstanding principal amount of all Series 2005-A Notes on such Monetization
Payment Offer Date plus the outstanding principal amount of all of the Notes on
the Monetization Payment Offer Date.

 

8



--------------------------------------------------------------------------------

“Series 2007-A Monetization Payment Offer Amount” means an amount equal to the
product of (i) the Available Monetization Proceeds on the Monetization Payment
Notice Date specified in such offer and (ii) a fraction, the numerator of which
is the outstanding principal amount of the Notes on the Monetization Payment
Offer Date and the denominator of which is the sum of the outstanding principal
amount of all Series 2005-A Notes on such Monetization Payment Offer Date plus
the outstanding principal amount of all of the Notes on the Monetization Payment
Offer Date.

“Solutions Capital” means Solutions Capital I, LP, a Delaware limited
partnership, which is indirectly wholly owned by the Company and is licensed as
a Small Business Investment Company by the U.S. Small Business Administration.

“Subsidiary Non-Recourse Debt” means (a) the Debt evidenced by the 2006-1 CLO
Indenture and the 2006-1 CLO Notes, (b) the Debt evidenced by the CLFT Sale and
Servicing Agreement, (c) the Debt evidenced by certain debentures issued from
time to time by Solutions Capital through the debenture funding program with the
U.S. Small Business Administration, and (d) any other financing transaction
undertaken by a Non-Recourse Financing Subsidiary, including any lease, asset
securitization, repurchase transaction, secured loan or other liability of a
Non-Recourse Financing Subsidiary; provided that in the case of (a) through (d),
(1) so long as the Company or any Subsidiary other than the relevant
Non-Recourse Financing Subsidiary or any other Non-Recourse Financing Subsidiary
is not by contract or otherwise liable for such indebtedness, liabilities or
obligations and the lender thereunder has not otherwise successfully established
any such liability to the Company, and (2) as such Debt (and related agreements)
may be amended, supplemented, restated, increased, refinanced, replaced or
otherwise modified from time to time or any successor thereto.

“Subsidiary Non-Recourse Debt Event of Default” shall mean that a Non-Recourse
Financing Subsidiary is in default in (a) the payment of any principal of or
premium or make-whole amount or interest or fee on any Subsidiary Non-Recourse
Debt beyond any period of grace provided with respect thereto, or (b) the
performance of or compliance with any term (including payment term) of any
Subsidiary Non-Recourse Debt or any other condition exists, and as a consequence
of such default or condition either (i) such Subsidiary Non-Recourse Debt has
become, or has been declared (or one or more Persons are entitled to declare
such Debt to be) due and payable before its stated maturity or before its
regularly scheduled dates of payment or (ii) such Non-Recourse Financing
Subsidiary is obligated to purchase or repay such Subsidiary Non-Recourse Debt
before its regular maturity or before its regularly scheduled dates of payment.

 

9



--------------------------------------------------------------------------------

2. Effective Date and Conditions Precedent. This Agreement shall become
effective on the first date (the “Effective Date”) on which each of the
following conditions have been satisfied:

(a) Representations and Warranties. The representations and warranties contained
in Section 3 of this Agreement shall be true in all material respects on and as
of the Effective Date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date.

(c) Officer’s Certificate. The Company shall have delivered to each holder of
Notes an Officer’s Certificate, dated as of the date of this Agreement,
certifying that (i) the representations and warranties of the Company set forth
in Section 3 of this Agreement are true in all material respects, and (ii) no
Default or Event of Default has occurred and is continuing.

(d) Execution and Delivery by the Required Holders. As of the Effective Date,
this Agreement shall have been executed by the Required Holders and copies of
the executed signature pages of the Required Holders shall have been delivered
to each holder of Notes.

(e) Delivery by the Company. As of the Effective Date, copies of this Agreement
executed by the Company shall have been delivered to each holder of Notes.

(f) Series 2005-A Notes. As of the Effective Date, a substantially similar
amendment to the Series 2005-A Notes shall have been executed by the Required
Holders (as defined in the Note Purchase Agreement referred to in the definition
of “Series 2005-A Notes”) and the Company and copies of the executed signature
pages shall have been delivered to each holder of the Notes or Bracewell &
Giuliani LLP on their behalf.

(g) Legal and Advisor Fees. The Company shall have paid the reasonable fees and
expenses of Bracewell & Giuliani LLP, special counsel to the holders of Notes,
and DeNovo Perspectives, LLC, financial advisor to the holders of Notes, in each
case referred to in Section 7 of this Agreement, to the extent reflected in a
statement of such counsel or advisor rendered to the Company at least one
Business Day prior to the Effective Date.

(h) Amendment Fee. The Company shall have paid to each holder of a Note, in the
manner and at the address for payments specified in Section 14.1 of the Note
Purchase Agreement, an amendment fee of 0.50% (50 basis points) of the aggregate
unpaid principal amount of the Notes held by such holder on the Effective Date.

3. Representations and Warranties of the Company. The Company represents and
warrants to each undersigned holder of Notes that each of the representations
and warranties of the Company set forth in the Note Purchase Agreement are true
and correct in all material respects as of the Effective Date (except for any
such representations and warranties that were made by reference to a specific
earlier date and after giving effect to the supplemental schedules attached
hereto), and further represents and warrants as follows:

(a) Organization; Power and Authority. The Company is a Delaware corporation and
is in good standing in its jurisdiction of organization.

(b) Authorization, etc. This Agreement has been duly authorized by all necessary
corporate action on the part of the Company, and upon execution and delivery
hereof this Agreement and the Note Purchase Agreement, as amended hereby, will
constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with

 

10



--------------------------------------------------------------------------------

their respective terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c) Compliance with Laws, Other Instruments, etc. The execution, delivery and
performance by the Company of this Agreement will not (i) contravene the
provisions of the certificate of incorporation or bylaws of the Company or
result in a breach of any of the terms of any Material agreement or instrument
by which the Company or any of its Subsidiaries is bound or to which the Company
or any of its Subsidiaries is a party, including, without limitation, the
Existing Revolving Credit Facility or any Subsidiary Non-Recourse Debt
Documents, (ii) result in a breach of any of the terms, conditions or provisions
of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any of its Subsidiaries or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any of its Subsidiaries.

(d) Governmental Authorizations, etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement.

(e) No Default. No Default or Event of Default has occurred and is continuing.

4. Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement. All representations and warranties contained herein also shall
survive the transfer by a holder of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
holder. All statements contained in any certificate or other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.

5. Ratification of Note Purchase Agreement. This Agreement shall be construed in
connection with and as part of the Note Purchase Agreement, and except as
modified and expressly amended by this Agreement, all terms, conditions and
covenants contained in the Note Purchase Agreement and the Notes are hereby
ratified and shall remain in full force and effect.

6. References to Note Purchase Agreement. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Agreement may refer to the Note Purchase Agreement without
making specific reference to this Agreement but nevertheless all such references
shall include this Agreement unless the context otherwise requires.

7. Expenses. The Company agrees to pay all reasonable out-of-pocket expenses of
the holders arising in connection with this Agreement and the transactions
contemplated hereby, including without limitation the reasonable fees and
expenses of Bracewell & Giuliani LLP, special counsel for the holders of the
Notes, and DeNovo Perspectives, LLC, financial advisor to the holders of the
Notes, in each case in connection with this Agreement and including reasonable
post- closing fees and expenses.

 

11



--------------------------------------------------------------------------------

8. Headings. The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

9. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the day and year first above written.

 

Very truly yours, MCG CAPITAL CORPORATION By:   /s/ Steven F. Tunney   Name:
Steven F. Tunney   Title: President & CEO

Signature Page to First Amendment Agreement

MCG Capital Corporation



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

The Guardian Life Insurance Company of America By:   /s/ Brian Keating Name:  
Brian Keating Title:   Managing Director

Signature Page to First Amendment Agreement

MCG Capital Corporation



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

The Guardian Insurance & Annuity Company, Inc. By:   /s/ Brian Keating Name:  
Brian Keating Title:   Managing Director

Signature Page to First Amendment Agreement

MCG Capital Corporation



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

Nationwide Life Insurance Company By:   /s/ Jeffrey A. Gilliam Name:   Jeffrey
A. Gilliam Title:   Authorized Signatory

Signature Page to First Amendment Agreement

MCG Capital Corporation



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

Nationwide Life and Annuity Insurance Company By:   /s/ Jeffrey A. Gilliam Name:
  Jeffrey A. Gilliam Title:   Authorized Signatory

Signature Page to First Amendment Agreement

MCG Capital Corporation



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

Nationwide Multiple Maturity Separate Account By:   /s/ Jeffrey A. Gilliam Name:
  Jeffrey A. Gilliam Title:   Authorized Signatory

Signature Page to First Amendment Agreement

MCG Capital Corporation